Lumpkin, J.

1. One who transports a pistol from a .shop where it has been repaired, although he does so at the request of the ■owner and for the sole purpose of delivering it to the latter, is guilty of the offense of carrying a concealed weapon, if, in the act of transporting the pistol, he carries it concealed upon his person. Penal Code, §341, and cases cited.
2. None of the grounds of the motion for a new trial were meritorious, and the conviction of the accused was manifestly right

Judgment affirmed.